'AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                           FILED

                                        UNITED STATES DISTRICT Cou T CLERK, u.s. D!STRlCTCOURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                                    SO   HER   DISTRICT OF CALIFORNIA
                                                                                                                8                         DEPUTY
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                   v.                                         (For Offenses Committed On or After November 1, 1987)
       GUMERSINDO VAZQUEZ-MALDONADO (I)
                                                                                 Case Number:          l 8CR4946-BAS

                                                                              MARK ADAMS
                                                                              Defendant's Attorney
 REGISTRATION NO.                  80353298
 D -
 THE DEFENDANT:
 IZI pleaded guilty to count(s)               ONE (1) OF THE INFORMATION
 D     was found guilty on count(s)
       after a plea of not guilty

 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section I Nature of Offense                                                                Count
       18: 1544 - Misuse Of Passport                                                                        1




     The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                                     dismissed on the motion of the United States.

 IZI    Assessment: $100.00 REMITTED.


        JVTA Assessment*: $
 D
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI    No fine                  D Forfeiture pursuant to order filed                                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              DECEMBER 10 2018




                                                                              UNITED STATES DISTRICT JUDGE




                                                                                                                              18CR4946-BAS
·AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                GUMERSINDO VAZQUEZ-MALDONADO (1)                                         Judgment - Page 2 of 2
 CASE NUMBER:              I 8CR4946-BAS

                                                    IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  TIME SERVED.




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.

  D     The defendant shall surrender to the United States Marshal for this district:
        D     at                             A.M.              on
        D     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:
        D     on or before
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on


  at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3: 18-CR-04946-BAS
